Cornish, C. J.
Appeal under the Workmen’s Compensation Act. The single question presented is whether the claimant was engaged in employment which brought him within the provisions of that Act.
The Ashland Company on June 20, 1920, filed with the Industrial Accident Commission an employers’ written assent together with a copy of an industrial insurance policy issued to the Ashland Com■pany by the Travelers Insurance Company. These two documents specified the extent of the assent and.insurance. In the assent the location of the business was given as “Sheridan, Aroostook County, Maine,” and “the kind of business included in assent, Lumber yard at Stockton Springs, Maine, hotel arid market men.” The policy was limited in its application to “all factories, shops, yards, buildings, premises or other work places of this employer .... at Sheridan, Maine, Aroostook County, and Stockton Springs, Maine,” and the'nature of the business was given as the “manufacturing and shipping of lumber, manufacturing of laths, shingles, clapboards, planing mill, saw mill, box shop and lumber yard (logging in woods excluded).. Rated as saw mill, stationary; lumber yard; commercial yard only at Stockton Springs, Maine, Hotel including laundry, store risk.”
Michaud, the claimant, was what is known as a swamper, engaged in cutting a log hauler road in the logging operation in the woods carried on by the Ashland Company on the Machias river, many miles from either Sheridan or Stockton Springs. He was within the terms neither of the assent nor of the policy, but was within the *539exception of “Employees engaged in the work of cutting, hauling, rafting or driving logs” specified in Public Laws, 1919, Chap. 238, Sec. 4.
A similar question arose in Fournier’s Case, 120 Maine, 191, and that case is decisive of this. Further discussion is unnecessary.
The entry will be:

Appeal sustained,'.


Decree of sitting Justice reversed.


Petition dismissed.